Citation Nr: 1214249	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for poor vision.

3.  Entitlement to service connection for metabolic syndrome with borderline diabetes mellitus.

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for elevated triglycerides.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2007 and March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
An August 2011 rating decision granted service connection for degenerative disc disease of the lumbar spine.  Consequently the claim for service connection for a low back disability is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The record reflects that the Veteran submitted a VA Form 9, substantive appeal, in April 2009.  On this form the Veteran requested that he be provided a hearing before a member of the Board at the RO.  He has not been provided such a hearing.  Indeed, in a February 2012 statement the Veteran stated that he wanted a face-to-face discussion of the issues.  This case must be remanded in order to satisfy the Veteran's hearing request. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran, in accordance with the docket number of this case, for a Video Conference or Travel Board hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

